Citation Nr: 0938112	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).   

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1960 to May 1963 and 
from June 1963 to June 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma that denied the benefits sought on appeal.  

The issue of entitlement to an initial disability rating in 
excess of 30 percent for PTSD is addressed in the REMAND 
portion of the decision below.



FINDING OF FACT

Bilateral hearing loss is manifested by no more than Level I 
hearing impairment in the right ear and no more than Level II 
hearing impairment in the left ear.



CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in February 2007 and February 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, VA treatment records have been obtained and the 
Veteran was afforded a VA examination in February 2007.  
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  The 
examination report is thorough and contains sufficient 
information to decide the issue on appeal.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

The present appeal involves the Veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  Historically, service 
connection for bilateral hearing loss has been in effect 
since June 1969, with a noncompensable evaluation assigned.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  
38 C.F.R. § 4.85(e).  

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

In January 2007, the Veteran filed a claim for an increased 
rating for his bilateral hearing loss.  Thereafter, the 
Veteran was afforded a VA examination in February 2007.  
During this examination, the examiner stated that the 
Veteran's functional impairment was difficulty hearing in 
work environments.  On the authorized audiological evaluation 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
30
55
75
45
LEFT
25
30
65
75
49

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
The examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss.

During this examination, neither of the Veteran's ears met 
the criteria for exceptional hearing loss as defined by 38 
C.F.R. § 4.86.  Application of Table VI from 38 C.F.R. § 4.85 
to the audiologic measurements established entitlement to a 
noncompensable percent rating from Table VII of 38 C.F.R. § 
4.85 by intersecting vertical column I with horizontal row 
II.

In May 2009, VA administered an audiological assessment for 
hearing aids.  However, this testing is inadequate for 
evaluating the Veteran's disability under the Schedule for 
Rating Disabilities because it does not contain the clinical 
findings necessary to do so.  More specifically, the word or 
speech recognition was not performed using the Maryland CNC 
Test as required by 38 C.F.R. § 4.85(a).  It does contain 
puretone audiometry test with the following results which do 
not appear to be significantly different from the results 
shown at the time of the January 2007 VA examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
20
50
70
LEFT
N/A
15
30
65
70

During the June 2009 BVA hearing, the Veteran seemed to 
disagree with the findings of the January 2007 audiological 
examination.  Specifically, the Veteran contended that the VA 
examination produced an inaccurate evaluation of his hearing 
loss disability.  However, the examination was performed by 
an audiologist and included a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  As such, the Board finds that the VA examination was 
adequate for rating purposes.  Accordingly, the Board is 
compelled to conclude that the preponderance of the evidence 
is against entitlement to an increased rating for his hearing 
loss.  

The Board notes that during the June 2009 Board hearing, the 
Veteran may have implied that his hearing loss had worsened.  
The Board acknowledges that where the record does not 
adequately reveal the current state of disability, the duty 
to assist requires a thorough and contemporaneous medical 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(where appellant complained of increased hearing loss two 
years after his last audiology examination, VA should have 
scheduled the appellant for another examination).  In this 
case, the Board finds that the Veteran will not be prejudiced 
by a decision on the claim at this time because the he has 
provided no evidence showing a material change in his hearing 
loss, and record contains puretone audiometry testing which 
was administered in May 2009, the month prior to the 
Veteran's hearing, that essentially does not support this 
contention.  Therefore, a new examination is not warranted.

The Board acknowledges the statements made by the Veteran 
regarding the impact that his hearing loss has had on 
activities of daily living.  The Board notes that 38 C.F.R. 
§ 4.86(b) appears to be designed to remedy such a problem.  
Under this regulatory provision, when the puretone threshold 
is 30 decibels or less at 1000 hertz and 70 decibels or more 
at 2000 hertz, the Roman numeral designation for hearing 
impairment will be chosen from either Table VI or Table VIA, 
whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  This 
provision compensates for a pattern of hearing impairment 
that is an extreme handicap in the presence of any 
environmental noise and appears to acknowledge that a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  See 64 
Fed. Reg. 25203 (May 11, 1999).  The Veteran's audiometric 
test results have not met the criteria set forth in 38 C.F.R. 
§ 4.86(b); therefore, the Board has not applied this 
provision.

In this case, the Board finds that the Veteran has simply 
offered his own unsubstantiated opinion that the audiological 
testing he received did not accurately measure his 
disability.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007) (where the Veteran's challenge of VA's policy of 
conducting audiological testing in a sound-controlled room 
was rejected).  The Veteran has not provided the Board with 
any medical evidence that his tests were inaccurate or 
provided an alternative form of audiological testing which he 
believes is more representative of his degree of impairment 
and which show indications of hearing loss substantially 
greater than that shown during VA's examinations.  The 
hearing test is simply a basis to evaluate the nature and 
extent of the Veteran's hearing loss in an objective manner.  
The Board finds that the records do not reflect that the 
examinations were conducted improperly.

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's the hearing loss 
manifestations are contemplated and accounted for in 
Diagnostic Code 6100.  As such, the Board finds that the 
diagnostic code for the Veteran's service-connected 
disability adequately describes the current disability levels 
and symptomatology and, therefore, a referral for an 
extraschedular rating is not warranted.  


ORDER

A compensable disability rating for bilateral hearing loss 
denied.


REMAND

With respect to the Veteran's claim for a higher initial 
evaluation for his PTSD, the Board finds that additional 
development is necessary prior to final appellate review.  
Briefly, the Veteran contends that the evaluation assigned 
his PTSD does not accurately reflect the severity of his 
disorder.  The RO has granted service connection for PTSD 
effective January 29, 2007 and has assigned a 30 percent 
disability rating.

The Veteran was afforded a VA examination in April 2007.  The 
examiner diagnosed the Veteran with PTSD and assigned a GAF 
score of 62.  Subsequent VA treatment records show that the 
Veteran has attended mental health outpatient psychotherapy 
sessions for his PTSD, and that his PTSD may have increased 
in severity.  Specifically, in March 2008, the Veteran 
reported that his PTSD symptoms had worsened, including his 
bad dreams, anxiety, flash backs, and intrusive thoughts.

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an indication of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).

The Board further observes that it appears the Veteran has 
received additional treatment for his PTSD; however, it 
appears that all corresponding reports may not be in the 
claims file.  In this regard, an April 2008 VA treatment 
records states that the Veteran was referred to the Vet 
Center for counseling services, as well as a depression 
management and stress management class through the mental 
health clinic.  Additionally, a November 2008 treatment 
record states that Veteran was to continue going to his Vet 
Center group for PTSD.  Therefore, it appears that the 
Veteran did receive treatment from the Vet Center; however, 
it does not appear that these treatment records are 
associated with the claims file.  Thus, it appears that the 
Veteran has been receiving relevant ongoing treatment from a 
facility operating under the auspices of the VA healthcare 
system, that the associated treatment records are not in the 
claims file, and that the Veteran's treatment records are 
pertinent to his claim.  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, the RO 
should obtain any Vet Center records relevant to the appeal.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992); see also 
VAOPGCPREC 12-95 (1995).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file Vet Center 
treatment records pertain to the Veteran.

2.  The RO/AMC should obtain and 
associate with the claims file VA 
treatment records pertain to the Veteran 
dated from May 14, 2008, the date of the 
last records obtained and considered by 
the RO.

3.  The Veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination, the examiner is 
requested to report complaints and 
clinical findings in detail.  In doing so 
the examiner is requested to assign an 
Axis V diagnosis (Global Assessment of 
Functioning Scale score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, that represents only 
the symptomatology attributable the 
Veteran's PTSD.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


